DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The earliest support found for claims 1-5 & 7-20 is found in provisional application 62/222,063 filed on 9/22/2015.  Therefore, the effective filing date for claims 1-5 & 7-20 is 9/22/2015. Claim 6 only finds support in the present application (via its recitation in the claims - not written in specification), giving it an effective filing date of 3/4/2020.
Claim Objections
Claim 2 is objected to because of the following informalities:  line 1 - examiner suggests amending ‘loops has’ to --loops have-- for grammatical reasons.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 1 - examiner suggests amending ‘loops presses’ to --loops press-- & line 2 - examiner suggests amending ‘loops is’ to --loops are-- for grammatical reasons.  Appropriate correction is required.
Claims 4 & 15 are objected to because of the following informalities:  line 1 - examiner suggests amending ‘loops is’ to --loops are-- for grammatical reasons.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  line 2 - examiner suggests amending ‘stent opening’ to --stent openings-- & ‘each of plurality’ to --each of the plurality-- for grammatical reasons.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  line 1 - examiner suggests amending ‘loops is’ to --loops are--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no discussion of the claim 6 limitation ‘wherein each loop is a circular ring of wire and wherein a single location of the circular ring of wire is located within the pusher’.
Allowable Subject Matter
Claims 8-13 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts (Cohen et al. and/or Lenker et al.) fail to further disclose, teach, or suggest wherein the plurality of loops is composed of a polymer configured to break upon application of heat [claim 8]; wherein the pusher further comprises a heater coil [claim 9]; an insulating sleeve shape positioned adjacent the heater coil in the pusher [claim 10]; wherein each of the plurality of loops has two ends that are separately attached within the pusher, and wherein each of the plurality of loops is positioned through both the heater coil and the insulating sleeve, such that activation of the heater coil breaks each of the plurality of loops at only the location of the heater coil [claim 11]; wherein the retention structure further comprises a mesh having a tubular compressed shape and a conical expanded shape that opens distally toward the implant [claim 12]; wherein the retention structure further comprises a tether connected to the implant and configured to be broken via activation of a heater coil in the pusher [claim 13]; a mesh having a tubular compressed shape and a conical expanded shape that opens distally toward the implant [claim 18].
Regarding claim 19,  Cohen et al. fail to further disclose wherein the stent has a plurality of end loops extending from a proximal end of the stent, and the plurality of loops composed of shape memory are engaged with the plurality of end loops of the stent.  It is noted that Lenker et al. is used to reject similar loop and stent opening/loop structure claimed in claim 7, however, claim 17 (from which claim 19 depends) requires the plurality of loops to be composed of a shape memory alloy which is not disclosed, suggested, or taught by Lenker et al. and would not be an obvious material modification for such tether loops in the art since there would be no need for the loops to be ‘shape memory’ for the way they work/function in Lenker et al.’s delivery system.  Claim 20 depends from claim 19, so it is also considered to contain allowable subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 & 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US Pub. No. 2015/0105849 A1).
Regarding claim 1, Cohen et al. disclose a delivery system (Fig. 1 shows the whole system while Figs. 7A-B show an embodiment for the distal attachment portion of the system) for an implant, comprising: an elongated pusher 708 (Figs. 7A-B) having a distal end and a proximal end; a retention structure 706 (Figs. 7A-B) comprising a plurality of loops that are each connected at the distal end of the elongated pusher 708 and that extend distally away from the elongated pusher 708; and, an implant 124 (shown in Fig. 1 - discussed with relation to the embodiment of Figs. 7A-B in paragraph [0062] as positioned within the distal opening 720) located near the distal end of the elongated pusher 708; wherein the plurality of loops 706 engages the implant 124 (Figs. 7A-B; paragraph [0062]).  
Regarding claim 2, Cohen et al. further disclose wherein the plurality of loops 706 has a radially compressed position and a radially expanded position (paragraph [0063] - stent constrainment mechanism 700 is compressed by outer tubular member 102).  
Regarding claim 3, Cohen et al. further disclose wherein the plurality of loops 706 presses against an outer surface of a proximal end of the implant when the plurality of loops is in the compressed position (paragraph [0063] - stent constrainment mechanism 700, which includes the plurality of loops 706 and contains implant 124 therein, is compressed by outer tubular member 102).  
Regarding claim 4, Cohen et al. further disclose wherein the plurality of loops 706 is composed of a shape memory alloy wire (paragraph [0065] discusses suitable materials to include polymer, alloy or so forth and discussion of the use of nitinol as a material for elements similar to the loops -referred to as filaments- of the stent constraining mechanism is found in paragraph [0060]).  
Regarding claim 5, Cohen et al. further disclose wherein each loop 706 of the plurality of loops 706 has two free ends that are both fixed internally to the pusher 708 (shown as attached/fixed to an inner thickness layer disposed within the outer perimeter of the distal end of the pusher 708 - Fig. 7A).  
Regarding claim 6, Cohen et al. further disclose wherein each loop 706 is a circular ring of wire and wherein a single location of the circular ring of wire is located within the pusher 708 (since this ‘circular ring of wire’ is not discussed in applicant’s specification, examiner can only rely on the figures of the loops to assume what is meant by applicant, and examiner relies on Fig. 8 for the showing of the loop structure, which is similar to the loop structure and attachment to the pusher as what is shown in Cohen et al.’s Figure 7A - for this reason, examiner considers the loops 706 of Cohen et al. to satisfy a ‘circular ring of wire’ and ‘wherein a single location of the circular ring of wire is located within the pusher’ - examiner considers that the positioning and attachment of loops 706 to the rest of the stent constraining mechanism shown in Fig. 7A represents a fixed state of the loop, and when un-fixed the loop could be formed into a ‘circular ring’.  It is considered that the ‘circular ring of wire’ would change its ‘circular’ shape at some or many points along the way between loading of the stent within the delivery system and passing through the vasculature.)  
Regarding claim 14, Cohen et al. disclose a delivery system for an implant (Fig. 1 shows the whole system while Figs. 7A-B show an embodiment for the distal attachment portion of the system), comprising: an elongated pusher 708 (Figs. 7A-B) having a distal end and a proximal end; a retention structure comprising a plurality of loops 706 (Figs. 7A-B) that are each connected at the distal end of the elongated pusher 708 and that extend distally away from the elongated pusher 708; the plurality of loops 706 having a radially compressed configuration and a radially expanded configuration; and, a stent 124 (shown in Fig. 1 - discussed with relation to the embodiment of Figs. 7A-B in paragraph [0062] as positioned within the distal opening 720) located near the distal end of the elongated pusher 708; wherein the plurality of loops 706 press against an outside of the stent 124 when in the radially compressed configuration (Figs. 7A-B; paragraph [0062]).  
Regarding claim 15, Cohen et al. further disclose wherein the plurality of loops 706 is composed of a shape memory alloy wire (paragraph [0065] discusses suitable materials to include polymer, alloy or so forth and discussion of the use of nitinol as a material for elements similar to the loops -referred to as filaments- of the stent constraining mechanism is found in paragraph [0060]).  
Regarding claim 16, Cohen et al. further disclose wherein each loop 706 of the plurality of loops 706 has two free ends that are both fixed internally to the pusher 708 (shown as attached/fixed to an inner thickness layer disposed within the outer perimeter of the distal end of the pusher 708 - Fig. 7A).
Regarding claim 17, Cohen et al. disclose a delivery system for an implant (Fig. 1 shows the whole system while Figs. 7A-B show an embodiment for the distal attachment portion of the system), comprising: an elongated pusher 708 (Figs. 7A-B) having a distal end and a proximal end; a plurality of loops 706 (Figs. 7A-B) composed of a shape memory alloy (paragraph [0065] discusses suitable materials to include polymer, alloy or so forth and discussion of the use of nitinol as a material for elements similar to the loops -referred to as filaments- of the stent constraining mechanism is found in paragraph [0060]) and that are each connected at the distal end of the elongated pusher 708, extending distally away from the elongated pusher 708; the plurality of loops 706 having a radially compressed configuration and a radially expanded configuration (paragraph [0063] - stent constrainment mechanism 700 is compressed by outer tubular member 102); and, a stent 124 (shown in Fig. 1 - discussed with relation to the embodiment of Figs. 7A-B in paragraph [0062] as positioned within the distal opening 720) located near the distal end of the elongated pusher 708; wherein the plurality of loops 706 radially press against a proximal end of the stent 124 when in the radially compressed configuration and release the stent 124 when in the radially expanded configuration (Figs. 7A-B; paragraph [0062]).  
Claims 1, 2, & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenker et al. (US Pat. No. 5,749,921).
Regarding claim 1, Lenker et al. disclose a delivery system for an implant (Figs. 2 & 7), comprising: an elongated pusher 120 (Fig. 7) having a distal end and a proximal end; a retention structure comprising a plurality of loops 58 (Fig. 7) that are each connected at the distal end of the elongated pusher 120 (distal portions of loops 58 by the labeled portions ‘A’ & ‘B’ - Fig. 7) and that extend distally away from the elongated pusher 120; and, an implant 72 (Fig. 7) located near the distal end of the elongated pusher 120; wherein the plurality of loops 58 engages the implant 72 (Fig. 7).  
Regarding claim 2, Lenker et al. further disclose wherein the plurality of loops 58 has a radially compressed position and a radially expanded position (compressed when stent 72 is compressed within sheath extension 104 shown in Fig. 6 and expanded position shown in Fig. 7 when released from sheath constraint).  
Regarding claim 7, Lenker et al. further disclose wherein the implant 72 is a stent having a plurality of stent openings (zig zag struts having openings at proximal end of stent 72 shown in Fig. 7), and wherein each of plurality of loops 58 is positioned through one of the plurality of stent openings (loops are threaded through the openings seen in Fig. 7).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat. No. 5,098,440 Figs. 1-7 show a pusher member 50 having a plurality of loops 34, 36 extending from a distal end thereof, wherein the plurality of loops engage an implant 44 for retrieval thereof.  US Pub. No. 2010/0168834 A1 Figs. 29A-B shows a pusher member 2968 having a loop member 2930 that engages an opening 2804, 2805 of a stent.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 9, 2022